Citation Nr: 0904938	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-28 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for residuals of an oil 
burn to the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied service connection for an oil 
burn of the right ankle.  

The Veteran presented testimony at a personal hearing in May 
2007 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

At the May 2007 hearing the Veteran presented testimony on a 
right ankle disorder claimed as a skin condition.  He 
testified that service treatment records show a diagnosis of 
eczematous dermatitis, he was treated post service for a skin 
rash, and continues to have a skin rash on his right ankle.  
That issue is referred to the agency of original jurisdiction 
(AOJ) for appropriate development.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has a current right ankle 
disability as a residual of a claimed oil burn in service.  


CONCLUSION OF LAW

Residuals of a claimed oil burn to the right ankle were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant on November 23, 2004; December 20, 
2004; and July 20, 2005.  Those fully addressed the notice 
elements and were sent prior to the initial AOJ decision in 
this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

In addition, the appellant received a rating decision in 
December 2005 and a statement of the case in July 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in October 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  A VA examination in relation to this claim is of 
record.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

The Veteran claims that he suffered an oil burn to his right 
ankle while bilge diving as a boiler tender on board a ship 
in service.  He was treated, band-aided and given ointment.  
The burn had been festering off and on since then.  Since 
service he had received different types of ointment which 
helped but it still was irritable.  

Although the Veteran served during a defined period of war 
under 38 C.F.R. § 3.2(f), he has not alleged that residuals 
of an oil burn to the right ankle are a result of trauma 
suffered in combat with the enemy.  Thus, consideration under 
38 U.S.C.A. § 1154(b) is not warranted.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Sizemore v. Principi, 18 
Vet. App. 264 (2004).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran.  See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)(holding that credibility can be impeached generally by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character).  It has also been observed 
that the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

Upon careful review of all the evidence of this case, the 
Board finds that service connection for residuals of an oil 
burn to the right ankle is not warranted.

Service treatment records are negative for complaints, 
findings or diagnosis of an oil burn of the right ankle.  In 
early April 1971 the Veteran was seen at the Naval Dispensary 
on Treasure Island for a rash on his right leg diagnosed as 
chronic eczematous dermatitis.  At his separation examination 
two weeks later, the clinical evaluation was normal for his 
skin and a scar on his right leg was not shown.  Although the 
Veteran was seen for a right leg rash in service, there is no 
indication that this was due to a claimed oil burn.  There 
was no finding of a scar or other residuals of an oil burn on 
the right ankle or leg at the separation examination.  Thus, 
the Board finds that chronic residuals of an oil burn of the 
right ankle are not shown in service.  

Private medical records from Samuel Simmonds Memorial 
Hospital and Norton Sound Memorial Hospital covering a period 
from 1977 to 2004 show complaints of, treatment for and 
various diagnoses of skin conditions on several parts of the 
Veteran's body.  A few of those records note a history of an 
oil burn to the right foreleg and history of a rash since 
1970 and a record in October 2003 notes hypopigmentation on 
the tibial area of the right leg due to previous injury and 
recurrent rash/irritation.  However, that medical evidence 
does not provide a diagnosis of residuals of an oil burn to 
the right ankle or a link between any right ankle disability 
and service or to a claimed incident in service.

A VA outpatient treatment record in February 2005 shows the 
Veteran was seen for an initial appointment for an evaluation 
as he had a claim on his right lower extremity due to an oil 
burn that he received in 1970 while in the military.  The 
examiner stated that the Veteran had a chronic recurring 
dermatitis which was not related to the scar but related to 
venous stasis disease.  On review of systems, the Veteran 
stated when he was in the military in 1970, apparently, there 
was an oil spill in the water in which he was working.  
Petroleum product got on his skin, and he did not realize it 
until 48 hours later and it had caused a chemical burn to the 
skin.  The Veteran did have a scar on the right lateral 
portion of his leg which was well healed and hypopigmented 
since then.  Clinical findings were that the Veteran had 
right greater than left varicose veins with bilateral venous 
stasis changes and the dermatitis described by the Veteran 
and which he attributed to the scar on the right leg, was 
actually venous stasis dermatitis.  The impression was 
previous oil burn in the military with scar formation, well 
healed; and rash which was venous stasis dermatitis due to 
large vessel varicose veins.  

A lay statement received from a shipmate described that the 
work with boiler tenders was not pleasant and the cleaning 
was done without personal protective equipment.  Another lay 
statement noted that the Veteran was a boiler tender and 
worked in oil and soot soaked part of the ship which was also 
an area of constant noise and excessive high heat.  Those 
exposures combined have had an adverse effect on his health.  

The Veteran testified that in service while serving on the 
USS Midway, he had some oil go onto his pants which then 
stuck to his leg.  He wasn't aware that had happened until a 
few days later when he finally went back to his bunking area 
and took a shower.  He noticed a skin rash, went to the 
clinic and was given some cream to relieve the itchiness.  He 
was told to come back later.  But, after the way he felt he 
had been treated, he didn't want to go back, and did not 
recall that he had returned.  After that, it just got worse.  
The Veteran described his attempts at getting treatment post 
service.  He testified that he still had a skin rash just on 
his right ankle.  That was the only time that he was exposed 
to oil on his leg and had never gotten crude oil on any other 
part of his body.  

Although the Veteran claims that he sought treatment on the 
USS Midway for an oil burn to his right ankle, the 
contemporaneous medical evidence does not show a record at 
the clinic at the USS Midway of complaints of an oil burn to 
his right ankle.  When seen in early April 1971, subsequent 
to the time of the claimed oil burn, at the Naval Dispensary 
on Treasure Island for a rash on his right leg there is no 
record of an oil burn or residuals of an oil burn.  Moreover, 
at the Veteran's separation examination two weeks later, his 
skin was normal and although a 1" scar was noted on his 
right knee, there was no finding of a scar on his right ankle 
or leg.  Thus, the Veteran's statements regarding an oil burn 
with residuals to his right ankle in service are not 
consistent with the objective evidence of record which 
affects the credibility of the Veteran's history of 
experiencing residuals from an oil burn to his right ankle in 
service.  The lack of objective indication of the presence of 
residuals of an oil burn during service also bears on his 
credibility that he continued to have symptoms in service 
after the oil burn.

Although the lay statements submitted are competent evidence 
as to the working conditions the Veteran experienced in 
service, they are not probative evidence of a link between a 
current right ankle disability and service or a claimed 
incident in service.

The Board notes that the February 2005 medical evaluation 
provides a diagnosis of a scar on the Veteran's right leg 
related to a previous oil burn in service.  What the record 
does not show is that the medical professional who made the 
diagnosis had access to the claims file, or had the 
opportunity to review the Veteran's medical history as 
evidenced by the claims folder.  The above diagnosis of a 
scar due to a previous oil burn in the service was premised 
on an inaccurate history provided by the appellant that has 
been found to be of low probative value that his medical care 
professional accepted as reliable.  As such, the Board does 
not find the February 2005 physician's opinion to be 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(medical opinions have no probative value when they are based 
on an inaccurate factual predicate, such as the Veteran's 
self-reported and inaccurate history).

The Board recognizes the contentions of the Veteran as to the 
diagnosis and relationship between a claimed oil burn in 
service and a right ankle disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
Veteran is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, his 
assertions do not constitute competent medical evidence that 
he has a right ankle disability due to service or a claimed 
oil burn incident in service.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
residuals of an oil burn to the right ankle.  The favorable 
medical evidence is not probative and the preponderance of 
the remaining evidence does not support service connection.  
Although a right ankle disability has been diagnosed, there 
is no probative, competent medical evidence of record linking 
the disability to service or to any event in service.  No 
probative, competent medical evidence exists of a 
relationship between a right ankle disability and any 
continuity of symptomatology asserted by the Veteran.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition);  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).  Therefore, the benefit-of-the- doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for residuals of an oil 
burn to the right ankle is denied. 





____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


